Title: To James Madison from Henry Dearborn, 6 April 1812
From: Dearborn, Henry
To: Madison, James


April 6th. 1812;
As the principal object of the command, which may be confided to my direction, will probably be the conquest of Lower Canada, it may not be improper for me to Suggest the outlines of what occurs to my mind, in relation to principal points of attack, the probable means of defense, and the necessary force for rendering Success as certain, as the usual exigencies of War will admit; taking into view, the unavoidable, or unfortunate casualties incident to Military operations.
After Securing the Small posts, on the southern Side of the River st Lawrence, the Town & Garrison of Montreal, will be the first important object: Its insular possition, and the width of the River, with a Garrison of regular, and provincial Troops, of uncertain numbers (but probably not less than from, four to eight thousand) will render an approach with undisciplined troops, somewhat difficult, and will of course require, on the part of the assailants, a Strong Superiority in point of numbers.
Small Craft, or Boats of different kinds, for transporting the Troops, and Artillery, will be indispensable, and in Sufficient number, to transport Six, or Eight thousand Men, at once, with their Artillery.
When Montreal Shall have been carried, and Suitable measures taken for disposing of the garrison, and disaffected inhabitants, and for Securing at least a passive, or neutral disposition among the People generally, by Such proclamations, and assurances, of protection of Persons, religion, and property, as the Commanding Officer may be authorised to give; And allso, for procuring Such regular, and certain Supplies as will be necessary; When these objects are accomplished, a forward movement should be made, with a large body of the Army, as far down the River, towards Quebec, as existing circumstances may warrant, for the purpose of establishing a Strong possition for covering the Country, and affording protection to the well disposed Inhabitants, as well as for Securing as great a proportion of the provissions as may be practicable: In the mean time, it might be expedient, to engage as many of the Inhabitants in our service, as should be inclined to enter; and to establish such force on the River, as would afford protection to our Water Communication between Montreal, and the Posts below, and on the River Sorrel.
To afford a reasonable certainty of Success to the expedition, it would, in my opinion require an Army of at least sixteen thousand Men, Rank & File, present and fit for duty; Or in other words, that number of Men actually in the Feild, with a suitable train of Feild Artillery; and in the Park, a sufficient number of 18 pounders, large howitzers, with some Mortars of different sizes. The Boats should mostly be built on Lake Champlain, say, at White hall, and other places nearer to Canada; and materials for the construction of light scows for Artillery, should be procured and transported with the Army to the Bank of the st Lawrence; while the light Boats, should be transported by Land, from st, Johns, or Chambly.
To advance into the immediate vicinity of Quebec, with an intention of carrying the place, by Assault, or Seige, will require a strong force, composed of troops Sufficiently disciplined, and inured to service, to be able to act in open Feild, against regular Troops, and to encounter with firmness, Assaults with the Bayonet; as frequent sorties, from a strong Garrison, must be anticipated.
It may be calculated, that Quebec will have as strong a Garrison, as the extent of its works require, and of course will be vigourously, and obstinately defended; from the nature of its peninsular situation, its particular possition, and works, it would be necessary in case of a Seige, to divide the beseiging Army, into at least, two Bodies; Vizt, One on the heights of Abraham, and the other across the River st Charles, on the possition occupied by the right wing of Montcalms Army in 1759 (previous to the decisive battle.) It would allso be necessary, to detach a body of Troops to the south side of the River, to cover the Country & hold the inhabitants in Check, and to prevent, as far as practicable, any Supplies of Men, or provissions, to the Garrison. Each of the two first mentioned bodies, should be sufficiently strong, for resisting with certainty the whole force of the Garrison; Consequently the beseiging Army, should be at least, in point of numbers, three times as strong as the Garrison.

A temporary Bridge, could be thrown over the st Charles, which would afford a more ready, and certain communication between the troops on the heights of Abraham, and those on the opposite side of the st Charles.
We may calculate on a Garrison of at least six thousand Men, exclusive of Seamen, and the Inhabitants; of course the beseiging Army ought not to be less than 24,000 Men; supplied with a large train of Battering Cannon, and Mortars, and an ample Stock of all kinds of Ammunition, and with at least, two, or three, first rate Engineers, who have had Sufficient practical experience in different seiges: and as we have no Such Engineers, we must endeavour to import such as can be fully relied on.
As the conquest of Upper Canada, will not, I presume, be considered as under the direction of the Commander of the Force, destined against Lower Canada, I will only observe on that subject generally, that to render the Conquest certain, and to effect it in the Shortest possible time, it may be well to direct three different Attacks, as nearly as practicable, at the Same time: Vizt. One from Detroit, one from Niagara, and one from the Black River Country; for the two first, I should presume, that 3,000 Men for each, would be sufficient, for the last, I should Suppose 5,000, Men, would be requisite; It will be essential that these different bodies Should understand distinctly, what each, ought to perform, and at what point, or points, their junction Should be formed: and as Soon as the Conquest is Secured, about 2,000 Troops, may be Sufficient for the Several Garrisons, and the remainder might be discharged, after enlisting as many of them as practicable, for a longer term; and the British troops, with such others, as ought not to be allowed to remain in the Province, might be Sent off, to Albany.
I will take the liberty of Suggesting the expediency of sending a small expedition, composed of 3,000 of the Militia of the District of Maine, under a Suitable Commander, to take possession of the Province of New Brunswick; the whole might be effected, in two, or three months, with very little expence, or risk.
Colonel Trescott, of Passamaquoddy, is a good Officer, and well accquainted with the Country.
It Should be observed, that in the course of the foregoing observations, such a reinforcement of British troops, as would enable them to take the Feild, with an Army of 8, or 10,000 Men, exclusive of Militia, and of a competent Garrison, at Quebeck, has not been contemplated. It may however be considered as a possible event, and perhaps, not very improbable; for with the addition of only 5, or 6,000 Men, by leaving a Garrison of 1,000 Men in Quebec, an Army of 8, to 10,000 Men (including those at Montreal, and Three Rivers) might take the Feild, with the addition of 5, or 6,000 Militia.
Under such circumstances, Montreal, might be so defended, as to render it impracticable to approach it, with the force above stated. And if contrary to the present expectations, such an additional force should be Sent to Canada, as would enable the enemy to take the Feild, with an Army of 12, or 15,000 Men, exclusive of Militia, it would require a greater force on our side, even for defensive Operations on the immediate borders of Canada, than has been proposed, for an Offensive expedition.
I shall close this hasty Sketch, by observing, that when a declaration of War, can no longer be avoided, but by the Sacrifice of our National honor, and Independance, it will be of infinite importance, that it should be So prosecuted, as to produce a Satisfactory peace, in the shortest time possible; and I confidently presume, that every intelligent man, will agree, that to secure those objects, the only legitimate policy, and economy, of lives and treasure, will be, that of making use of such efficient force, in every offensive operation, as will render success, as certain as ample numbers, judiciously directed, could promise.
